DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-6 and 9-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EDGE et al. (US 2015/0365790 A1 – Provisional application No. 62/022109, filed on Jul. 8, 2014, Provisional application No. 62/012087, filed on Jun. 13, 2014).
Regarding claims 2, 9, and 16, 21, EDGE et al. teaches a user equipment (UE)/ An apparatus comprising processing circuitry configured to cause a user equipment (UE) device to: comprising: a transceiver; and processing circuitry coupled to the transceiver, wherein the processing circuitry is configured to: decode a positioning protocol message, from a location server, comprising positioning reference signal (PRS) information for a cell for use in performing measurements of time difference of arrival (TDOA)/observed time difference of defining the number of consecutive PRS subframes in each PRS positioning occasion); (iv) a muting pattern (defining a sequence of consecutive PRS positioning occasions within which the PRS signal is either transmitted or is muted according to the muting pattern); and (v) a muting sequence periodicity T.sub.REP which can be implicitly included as part of the muting pattern in (iv). In some cases, with a fairly low PRS duty cycle, N.sub.PRS=1, T.sub.PRS=160 subframes (equivalent to 160 ms), and BW=1.4, 3, 5, 10, 15 or 20 MHz. To increase the PRS duty cycle, the N.sub.PRS value can be increased to six (i.e., N.sub.PRS=6) and the BW value can be increased to the LTE system bandwidth (i.e., BW=LTE 
Regarding claims 3, 10, and 17, EDGE et al. also teach wherein the processing circuitry is further configured to: decode first PRSs based on the first PRS configuration and second PRSs based on the second PRS configuration (see figs. 3A-3C, fig. 5 and par. 0073-0085). 
Regarding claims 4, 11, and 18, EDGE et al. also teach and show wherein the first PRSs and the second PRSs are decoded in consecutive downlink subframes, wherein the consecutive downlink subframes exclude one or more subframes, wherein each of the one or more subframes comprises at least one of a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) (see fig. 5 and par. 0085). 
Regarding claims 5, 12, and 19, EDGE et al. also teach and show wherein the first PRSs and second PRSs are associated with different antenna ports of a base station (fig. 17 and par. 0175: the antennas 1602 may include one or more dedicated SPS antennas, or alternatively one or more of the antennas 1602 could be utilized for multiple communication technologies that include SPS communication). 
Regarding claims 6, 13, and 20, EDGE et al. also teach and show wherein the processing circuitry is further configured to: encode, for transmission to a base station, measurements based on the first and second PRSs (see figs. 3A-3C, fig. 5 and par. 0073-0085). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over EDGE et al. (US 2015/0365790 A1 in view of Zhang (US 2010/0331013 A1).
Regarding claim 7, EDGE et al. do not mention wherein the first and second PRSs are quasi-co-located.  Zhang teaches PRSs are quasi-co-located (see par. 0077: if a database of prior TDOA measurements is not available, or if no suitable subset of such a database meets the time window limitations described above, then the location server may simultaneously (or quasi-simultaneously) send positioning requests to several mobile stations whose locations are known or expected be in the vicinity of the base station of interest). Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of Zhang to the user equipment (UE) of EDGE et al. in order for computing an estimated position for the base station transceiver node as a function of the first mobile station location data and the first set of TDOA measurement data.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over EDGE et al. (US 2015/0365790 A1 in view of MIRBACHERI et al. (US 2016/0065342 A1).
EDGE et al. do not mention wherein the first PRS configuration comprises a legacy PRS configuration, wherein the second PRS configuration comprises a non-legacy PRS configuration. MIRBACHERI et al. teach the first PRS configuration comprises a legacy PRS configuration, 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643